

116 HR 1299 IH: Peggy Frank Memorial Act
U.S. House of Representatives
2019-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1299IN THE HOUSE OF REPRESENTATIVESFebruary 15, 2019Mr. Cárdenas (for himself and Mr. Raskin) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo require any delivery vehicle owned or leased by the United States Postal Service have an air
			 conditioning unit, and for other purposes.
	
 1.Short titleThis Act may be cited as the Peggy Frank Memorial Act. 2.Requiring Postal Service delivery vehicles to have air conditioning units (a)Current vehicles (1)In generalNot later than 3 years after the date of enactment of this Act, any delivery vehicle owned or leased by the United States Postal Service as of that date shall be modified to include an air conditioning unit.
 (2)Annual reportThe Postmaster General shall submit a progress report to Congress not later than 1 year after the date of enactment of this Act and annually thereafter until the modifications required under this subsection are complete.
 (b)Future vehiclesOn or after the date of enactment of this Act, the Postmaster General may not purchase or lease any delivery vehicle for use by the United States Postal Service unless that vehicle has an air conditioning unit.
			